DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim recites “The stud of claim wherein…” The dependency of claim 20 is unclear because no clam number is recited. For the purposes of this examination, claim 20 will be read as being dependent upon claim 1.
Further regarding claim 20, the claim defines each notch extending “a full width and depth of the flange.” It is unclear how multiple opposed notches can each extend a full width and depth of the flange. For the circular flange shown in applicant’s figure 3, a full width would constitute an entire diameter of the flange, extending from one end to another. However, the shown flanges only extend from the head to the edge of the flange. It is therefore unclear how 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessel (US 5458174, previously cited) in view of MacNeill (US 2506801, previously cited).
Regarding claim 1, Wessel teaches a removable stud comprising a solid hexagonal shaped head portion (36) continuous with (col 4, lines 56-62; “unitary”) a threaded pointed shank portion (38). Wessel dose not teach a notched flange fixed to the head portion. MacNeill teaches a removable stud comprising a notched flange (22) fixed to a head portion (elements 
Regarding claims 3, 5, 7, 8 and 11, Wessel, as modified, teaches all the elements of claim 1 as described above. Wessel further teaches the shank is threaded along its total length (fig 3); wherein the threaded shank has a uniform thread (as shown in fig 3); wherein the crest of the thread has a diameter less than the width of the head (fig 3; DM is less than DH); wherein the top of the head has a head protrusion (34); wherein the head protrusion is a circular protrusion (as shown in fig 4); wherein the construction of the stud is unitary (col 4, lines 56-58). 
Regarding claim 13, Wessel, as modified by MacNeill, teaches all the elements of claim 1 as described above. MacNeill further teaches each notch generally has an m-shape with a center point formed by the vertex of the head portion (annotated figure below highlights the general m-shape, the vertex center point can be seen in figure 1).

    PNG
    media_image1.png
    266
    299
    media_image1.png
    Greyscale

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessel and MacNeill as applied to claim 1 above, and further in view of McGuckin (US 1867372, previously cited).
Regarding claim 14, Wessel, as modified by MacNeill, teaches all the elements of claim 1 as described above. Wessel further teaches a kit comprising at least one stud of claim 1 (see rejection of claim 1 above) and an installation and removal device configured to install and remove the stud of claim 1 (col 6, lines 30-33). Wessel does not teach the structure of the installation and removal device. McGuckin teaches an a stud installation and removal device comprising: an elongated shaft (1); connected to a wrench head (2), the wrench head comprising: a neck with two substantially diametrically opposed walls extended therefrom, each wall having an interior face configured to receive a vertex of the hexagonal shaped head portion of the stud (see hexagonal head in fig 9 held between opposed walls forming a neck of the wrench head), each wall further comprising a tip portion that extends from the wall 
Regarding claims 15-17, Wessel, as modified, teaches all the elements of claim 14 as described above. McGuckin further teaches each gap corresponds in width to one face of the hexagonal head portion of the stud (fig 9 shows the gap spacing corresponding to a size of the driven fastener); wherein the height of the two walls of the wrench head is greater than the height of the head portion of the stud (greater height shown in fig 4); wherein the elongated shaft comprises an aperture slightly larger in dimension than the head portion of the at least one stud (see aperture comprising vertexes 10 surrounding fastener in fig 9; aperture must necessarily be larger in order to receive the head).

    PNG
    media_image2.png
    339
    368
    media_image2.png
    Greyscale

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessel and MacNeill as applied to claim 1 above, and further in view of Neber (US 2016/0208840, previously cited).
Regarding claim 20, Wessel, as modified, teaches all the elements of claim 1 as described above. MacNeill further teaches each notch extends a full depth of the flange (notches shows extending through entire flange in fig 3) and centered on a vertex of the hexagonal shaped head (this limitation is addressed in the rejection of claim 1 above). Wessel and MacNeill do not teach each notch extending a full width of the flange. Neber teaches a removable stud including notches (45) extending a full width of the flange (as best understood by examiner (see 112b rejection above) this is shown in fig 8B; two notches extend from a central region of the flange to the outer circumference of the flange). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention .
Response to Arguments
Applicant's arguments filed 27 Oct 2020 have been fully considered but they are not persuasive. Applicant argues that MacNeill does not teach notches, pointing to figure 1 of MacNeill. Examiner respectfully disagrees. Figure 1 of MacNeill clearly shows the ends of the notches, labeled 26. Figure 3 shows the entire structure of the notches extending through the flange. Applicant argues that the notches of the instant application are different than an aperture or opening in order to prevent buildup of dirt. However, there is no structure recited in the claims which defines over the notches disclosed by MacNeill. Claim 1 merely requires “diametrically opposed notches.” This structure is clearly disclosed by MacNeill.
Applicant further argues that the flange of MacNeill is not fixed to the head portion, as claimed, pointing to MacNeill’s teaching of the flange and head portion being “loosely assembled.” Examiner respectfully disagrees. While the flange and head portion may be loose prior to installation, MacNeill explicitly recites these elements being “interlocked together as a unit” and coming “into interengagement with each other” (col 1, lines 33-40). This is a clear description of the claimed “fixed” limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723